NO. 05-15-01150-CR
                                                                       FILED IN
                                 IN THE                         5th COURT OF APPEALS
                                                                     DALLAS, TEXAS
                           COURT OF APPEALS
                                                                11/30/2015 5:02:38 PM
                        FIFTH DISTRICT OF TEXAS                        LISA MATZ
                           AT DALLAS, TEXAS                              Clerk


                       ===================
                    SHALAKO JARMAINE WESLEY
                           APPELLANT

                                        vs.

                           THE STATE OF TEXAS,
                                APPELLEE

                              =================

                          MOTION TO WITHDRAW
                    AS APPOINTED COUNSEL ON APPEAL

                               ================
      COMES NOW Deborah Ellison Farris, appointed counsel on appeal,
respectfully submits this Motion to Withdraw as Appointed Counsel on Appeal in
the above entitled and numbered causes. In support of this Motion, appointed
counsel would show this Honorable Court the following:
                                         I.
      On August 3, 2015, the undersigned attorney was appointed by the Honorable
Ernest White, presiding judge of the 194th Judicial District Court of Dallas
County, Texas to represent Appellant in the appeal of his conviction in
the cause; notice of appeal given on or about August 3, 2015. Pursuant to that
appointment, the undersigned attorney prepared and filed Designations of the
                                         -1-
Clerk's Record and requests for the Court Reporter's Records for appeal on
Appellant's behalf.
                                              II.
       After a full review of the record in the causes, the undersigned attorney is of
the opinion that there are no grounds of error upon which an appeal can be
predicated.
                                              III.
       The undersigned attorney informed Appellant, by letter, that, in her
professional opinion, the appeal is without merit. The undersigned attorney has
explained to Appellant that he has the right to file a pro se brief if he so desires and
that the trial court may make the records available to him if he desires to file a pro
se brief. Counsel has mailed copies of the brief and the pertinent clerk and reporter's
records to Appellant. This to advise the Courts that I have mailed a copy of the brief
and the records to Appellant. Appellant has been informed by the undersigned
attorney that he may request an extension of time from this Honorable Court for the
filing of a pro se brief, if he so desires.
       WHEREFORE, PREMISES CONSIDERED, the undersigned attorney
prays that this Court grant the Motion to Withdraw as Appointed Counsel on Appeal
in the above entitled and numbered cause.
                                                               Respectfully submitted,
                                                                 /s/ Deborah E. Farris
                                                               Deborah Ellison Farris
                                                                      SBN 06843200
                                                             4136 High Summit Drive
                                                                 Dallas, Texas 75244
                                                                      (972) 484-2895


                                              -2-
                         CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing will be E-filed
and sent to the Fifth Court of Appeals, 600 Commerce Street, 2nd floor, Dallas,
Texas 75202 and by fax delivery to the Appellee, Susan Hawk, the Criminal District
Attorney of Dallas County, Texas, 133 N. Riverfront Blvd., Dallas, Texas 75207
and to Appellant, Shalako Jarmaine Wesley, TDCJ #02021376, Middleton Transfer
Facility, 13055 F.M. 3522, Abilene, Texas 79601 by U.S. Mail or about this 30th
day of November 2015.


                                                               /s/ Deborah E. Farris
                                                              Deborah Ellison Farris




                                      -3-